DETAILED ACTION
Claims 1-4, 9-10, and 15 were filed with the amendment dated 03/08/2022.  Claims 5-8, 11-14, and 16-20 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s amendments overcome the claim objections, 35 USC 112a rejections, and 35 USC 112b rejections set forth in the Office Action dated 12/08/2021.
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. 
Applicant argues that U.S. Pat. Pub. No. 2014/0130916 (“Saeki”) fails to teach or suggest that the pressure-sensitive body is extended and contracted in accordance with the suction pressure transmitted to the interior space through the intermediate communication passage (see Remarks page 3 and page 4). Applicant further argues that the pressure Pc is pressure that causes the pressure-sensitive body (6) of Saeki to expand and contract, by relying on paragraph [0037] of Saeki.  However, the examiner respectfully disagrees.
The pressure from Pc does cause the pressure-sensitive body of Saeki to expand and contract.  However, the pressure from Pc is not the only pressure affecting the pressure-sensitive body (6) of Saeki.  Pressure from Ps does cause the pressure-sensitive body (45/6) to expand and contract.  For example, in the position of Figure 3 (with the auxiliary valve open), the pressure from Ps affects to pressure-sensitive body (45/6) to have the pressure-sensitive body (45/6) expand or contract.  Pressure from Ps is one of the pressures that can affect the pressure-sensitive body (45/6).  Furthermore, the pressure from Ps travels along the intermediate communication passage as can be seen in annotated Fig. 3.  The claims, as so broadly written, do not require that Ps port is in fluid communication with the pressure-sensitive body at all times.  As the claims are written, Saeki still reads on the recited claim limitations.  Therefore, the rejection is maintained and made FINAL.
  
    PNG
    media_image1.png
    836
    686
    media_image1.png
    Greyscale

   
 Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pressure-sensitive body" in line 28.  There is insufficient antecedent basis for this limitation in the claim.  Is the “pressure-sensitive body” in line 28 intended to be the “pressure-sensitive element” (such as recited in line 27), or is the pressure-sensitive body a different element?  For purposes of examination, the claim will be construed as if line 28 reads “the pressure-sensitive body.”
Dependent claims 2-4, 9, 10, and 15 are rejected for being dependent upon a rejected claim.
 
   Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 9, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2014/0130916 (Saeki et al.; hereinafter “Saeki”).
With regard to claim 1, Saeki discloses a capacity control valve (Figs. 1-6) that controls a flow rate or a pressure of a variable capacity compressor according to a valve opening of a valve unit (para [0031]), characterized by comprising: a valve body (5) including first communication passages (16) that pass fluid under a first pressure (Ps), second communication passages (14) that are arranged adjacent to the first communication passages (16) and pass fluid under a second pressure (Pd), third communication passages (12) that pass fluid under a third pressure (Pc), and a main valve seat (20) that is disposed in a valve hole (18) communicating the second communication passages (14) and the third communication passages (12; see Figs. 1-2); wherein the first pressure is a suction pressure of the variable capacity compressor (Ps), the second pressure is a discharge pressure of the variable capacity compressor (Pd), and the third pressure is a pressure in a crank chamber of the variable capacity compressor (Pc) (see para [0033]); a pressure-sensitive element (45) that is arranged in the valve body (5) on a side of the third communication passages (12) and extends and contracts in response to an ambient pressure (para [0037]); a valve element (30 generally) including an intermediate communication passage (inside passage of 30, at 32; see annotated Fig.) that communicates the first communication passages (16) and the third communication passages (12) (see Fig. 3), a main valve portion (upper portion of 30) that is separated from and comes into contact with the main valve seat (20) to open and close the valve hole (18), and an auxiliary valve portion (34) that is disposed in the intermediate communication passage (end portion of 34 is inside of 32/inside passage); a solenoid (3) that drives a rod (38) provided with (because 38 and 36 are connected) an auxiliary valve seat (36) that is separated from and comes into contact with the auxiliary valve portion (34) (para [0036]); a first biasing spring (42) that biases in a valve closing direction of the main valve portion (30) (para [0036]); and a second biasing spring (44) that biases in a valve closing direction of the auxiliary valve portion (34) (see Fig. 4), 
wherein: the intermediate communication passage (see annotated Figs) communicates with an interior space (see annotated Fig. 3) between the auxiliary valve seat (36) and the pressure-sensitive element (45), the pressure-sensitive [element] (45) is extended and contracted in accordance with the suction pressure transmitted to the interior space through the intermediate communication passage (Ps transmits along intermediate communication passage to affect expansion and contraction of the pressure-sensitive element (45) at least in the open state of Figure 3; see also para [0055]); and the rod (38) moves relative to the valve element (30) in a manner that the auxiliary valve portion (34) opens and closes (via seat 36) the intermediate communication passage by detaching and touching the auxiliary valve seat (rod moves up and down and is attached to 36, to seat 36 against 34) (compare Figs. 3 and 4).

    PNG
    media_image2.png
    1036
    890
    media_image2.png
    Greyscale

With regard to claim 2, Saeki discloses that the first biasing spring (42) is disposed between the solenoid (3) and the valve element (30) (see Fig. 4).
With regard to claim 3, claim 9, Saeki discloses that the second biasing spring (44) is disposed between the pressure-sensitive element (45) and the auxiliary valve seat (36) (see Fig. 4).
With regard to claim 4, claim 10, and claim 15, Saeki discloses that the rod (38) includes a locking portion (at 76/78) that presses the valve element (30) in the valve closing direction of the main valve portion (upper portion of 30).
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753